    Case 2:21-cv-00758-ILRL-KWR Document 11 Filed 04/27/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


HOUMA TERREBONNE SOCCER                                  CIVIL ACTION
ASSOCIATION, ET AL

VERSUS                                                   NO. 21-758

U.S. DEPARTMENT OF STATE, ET AL                          SECTION “B”(4)

                                  ORDER

     IT   IS   ORDERED   that   defendants’    “Ex   Parte   Motion      For

Acknowledgement of Time” (Rec. Doc. 9) is GRANTED. Pursuant to

Federal Rule of Civil Procedure 12(a)(2), the defendants shall

answer, plead or otherwise respond to the complaint no later than

Monday, June 21, 2021.

     New Orleans, Louisiana this 27th day of April, 2021




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
